Citation Nr: 0825498	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis with pes planus, bilateral.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, thumb, index and 
middle fingers, left hand, post fracture.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, ring and small 
fingers, right hand, post fracture.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post right inguinal hernia repair.

5.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer with hiatal hernia and 
diverticulosis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

7.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had in excess of 30 years of active service, 
including from February 1972 to January 1974 and from 
February 1979 to June 2001.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  The RO in Houston, Texas certified this 
appeal to the Board for appellate review.

The veteran testified in support of these claims at a video 
conference hearing held before the undersigned Veterans Law 
Judge in June 2006.  In October 2006, the RO remanded these 
claims to the RO for additional action.  

The Board addresses the claim of entitlement to an initial 
evaluation in excess of 10 percent for hypertension in the 
Remand section of this decision, below, and REMANDS this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran's bilateral foot disability involves pes 
planus bilaterally, which was initially moderate following 
discharge but has since become severe, and plantar fasciitis, 
and causes mild impairment in his ability to function.

3.  The veteran's left hand disability involves degenerative 
joint disease of the thumb, index and middle fingers and 
causes limitation of motion, but not a gap of more than two 
inches between the thumb pad and the fingers, or ankylosis.  

4.  The veteran's right hand disability involves degenerative 
joint disease of the ring and small fingers and causes a 
moderate deformity of the ring finger, laxity and moderate 
instability of, and crepitation in, the small finger, and 
limitation of motion and ankylosis of both fingers.  

5.  The veteran has a mildly tender, depressed scar secondary 
to his right inguinal hernia repair, but no active hernia or 
other residual of the repair.

6.  The veteran's duodenal ulcer and diverticulosis cause 
reflux.  

7.  Prior to September 17, 2004, the veteran had clicking 
sounds in his left knee, which caused no functional 
limitation.

8.  Since September 17, 2004, the veteran's left knee 
disability has caused slight limitation of motion, but not 
pain or any other symptom.

9.  No disability at issue in this decision presents such an 
unusual or exceptional disability picture as to render 
impractical the application of regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for plantar fasciitis with pes planus, 
bilateral, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 
5276, 5284 (2007).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, thumb, 
index and middle fingers, left hand, post fracture, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40. 4.45, 4.59, 
4.71a, Diagnostic Codes 5222-5230 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5218-5227 (2001).   

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, ring and 
small fingers, right hand, post fracture, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Codes 5222-5230 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5218-5227 (2001).   

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for status post right inguinal hernia 
repair have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, 
4.118, Diagnostic Codes 7338, 7801-7805 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2001).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for duodenal ulcer with hiatal hernia 
and diverticulosis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.7, 4.114, Diagnostic Codes 7305, 7327 (2007).

6.  The criteria for entitlement to an initial compensable 
evaluation for patello-femoral syndrome, left knee, prior to 
September 17, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5014, 5260, 5261 (2007).   

7.  The criteria for entitlement to an initial 10 percent 
evaluation for patellofemoral syndrome, left knee, from 
September 17, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5014, 5260, 5261 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In addition, in January 2008, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008).  The Court further held that, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide the 
claimant at least general notice of that requirement.  The 
Court additionally held that the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
list examples of the types of medical and lay evidence the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In this case, the RO provided the veteran VCAA notice on the 
claims for higher initial evaluations by letters dated April 
2005 and November 2006, after initially deciding those claims 
in a rating decision dated December 2001.  The timing of such 
notice does not reflect compliance with the requirements of 
the law as found by the Court in Pelegrini II.  However, for 
the reasons that follow, this timing defect constitutes 
harmless error.  

First, as explained below, the VCAA notice letters, 
considered in conjunction with other letters the RO sent to 
the veteran in January 2006, May 2006 and March 2007, satisfy 
the content requirements of the VCAA.  Second, in Pelegrini 
II, the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
veteran's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2007) (harmless error).  

As indicated, the content of the aforementioned VCAA notice 
letters, considered in conjunction with the content of 
another letter VA sent to the veteran in May 2006, reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II and Dingess/Hartman.  Therein, the RO 
acknowledged the claims being decided, notified the veteran 
of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  As well, the RO 
provided the veteran all pertinent information on disability 
evaluations and effective dates.  The RO also identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA any evidence or information he had in 
his possession, which pertained to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service treatment 
records.  Since then, the veteran has not indicated that 
there is other information or evidence to secure in support 
of his claims.  

The RO also conducted medical inquiry in support of the 
claims being decided by affording the veteran VA 
examinations, during which VA examiners addressed the 
severity of the disabilities at issue in this decision.  In 
an Appellant's Post-Remand Brief dated April 2008, however, 
the veteran's representative requests additional examinations 
on the basis that the VA examiners did not provide a full 
description of the effects the disabilities had on the 
veteran's activities.  The Board acknowledges this request 
and the basis therefor, but disagrees that additional 
examinations are necessary.  First, the VA examiners provided 
sufficient findings to rate the disabilities at issue in this 
decision pursuant to the rating schedule.  Second, since the 
veteran underwent the examinations, the veteran has not 
alleged that his disabilities have worsened.   

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for bilateral foot, left and right hand, digestive system and 
left knee disabilities and residuals of a right inguinal 
hernia and hypertension.  He asserts that the evaluations 
initially assigned these disabilities do not accurately 
reflect the severity of all associated symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 5 Vet. App. 505 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 2002, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23- 
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261. 9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A.  Bilateral Foot Disability

According to the veteran's written statements submitted 
during the course of this appeal, his hearing testimony, 
presented in June 2006, and his medical history, reported 
during VA examinations, the veteran's bilateral foot 
disability causes swelling and shooting pain on walking three 
to four times weekly, weakness, stiffness, redness, fatigue, 
and a lack of endurance when standing and walking.  
Allegedly, this disability necessitates the use of 
compression hose to improve his circulation, but not 
orthotics.

The RO has rated the veteran's bilateral foot disability as 
10 percent disabling pursuant to Diagnostic Codes (DCs) 5276 
and 5284.  Under DC 5276, a noncompensable (0 percent) 
evaluation is assignable for mild acquired flatfoot; symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation is assignable for moderate acquired flatfoot; 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 20 percent evaluation 
is assignable for severe acquired flatfoot, unilateral, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 30 percent 
evaluation is assignable for severe acquired flatfoot, 
bilateral, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  38 C.F.R. § 4.71a, DC 5276 (2007).

DC 5284 provides that a 10 percent evaluation is assignable 
for a moderate foot injury.  A 20 percent evaluation is 
assignable for a moderately severe foot injury.  A 30 percent 
evaluation is assignable for a severe foot injury.  If the 
injury involves actual loss of use of the foot, it is to be 
rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5284 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's bilateral foot 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation during any period of 
time at issue in this appeal.

In July 1967, prior to entering active service, a medical 
professional at a recruiting depot noted that the veteran had 
pes planus.  Since then, various medical professionals have 
confirmed pes planus and noted other abnormalities of the 
feet.  

During service, in June 1991, the veteran sought treatment 
for a left foot injury.  
X-rays revealed no abnormalities.  Thereafter, including on 
multiple examinations conducted from 1976 to 2001, the 
veteran reported bilateral foot complaints, improved with 
inserts, and medical professionals noted pain, aches and 
swelling attributable, in part, to pes planus.  

Since discharge from service, the veteran has continued to 
receive treatment for bilateral foot complaints, primarily 
pain, and has undergone VA examinations of his feet.  During 
treatment visits, medical professionals diagnosed 
degenerative joint disease of the feet (not based on x-rays).  
During VA examinations, VA examiners noted worsening pes 
planus, but no associated functional limitation.

More specifically, during a VA examination conducted in May 
2001, a VA examiner noted moderate flat feet and poor weight-
bearing alignment of the Achilles tendon, not corrected by 
manipulation, and plantar fasciitis.  The examiner noted no 
other abnormalities such as hallux valgus, high arches or 
claw feet and no tenderness or skin or vascular changes.  The 
examiner indicated that the veteran was not limited in 
function in standing or walking or with regard to range of 
motion secondary to pain, fatigue, weakness, lack of 
endurance or repetitive use.  X-rays revealed a loss of 
normal plantar arches bilaterally.  The examiner suggested 
avoiding jumping and walking on uneven ground.

During a VA examination conducted in September 2004, a VA 
examiner noted severe bilateral pes planovalgus foot with 
collapsed arches and plantar fasciitis, but preserved form 
and function of the tibialis posterior and tendo Achilles.  
He further noted tenderness to palpation and tightness on 
passive dorsiflexion.  The examiner explained that, despite 
the severe pes planus, the veteran had mild impairment of his 
activities of daily living secondary to his bilateral foot 
disability.

According to this evidence, the veteran's pes planus has 
worsened since discharge from service.  However, such 
worsening has not further impaired the veteran's ability to 
function.  A foot disability causing, at most, mild 
impairment may not be assigned an initial evaluation in 
excess of 10 percent under DC 5284.  Moreover, even though a 
VA examiner has characterized the veteran's bilateral pes 
planus as severe, there is no objective evidence of record of 
a resulting marked deformity with regard to pronation or 
abduction or characteristic callosities.  Rather, according 
to two VA examiners, the veteran's pes planus, now severe, 
causes mild impairment, which the veteran has admitted does 
not necessitate the use of orthotics.  An initial evaluation 
in excess of 10 percent may not, therefore, be assigned for 
such impairment under DC 5276.  


B.  Left and Right Hand Disabilities

The veteran alleges that he has difficulty writing, typing 
and grasping with his right hand and that that hand becomes 
fatigued quickly.  He further alleges that, in both hands, he 
has limited movement and flexibility, difficulty making 
fists, a loss of grip secondary to deformities, weakness, and 
a tendency to drop things.  The veteran contends that his 
left and right hand disabilities interfere with his daily 
activities by hindering his ability to play sports, which he 
did frequently in the past.  The veteran claims his right 
hand is worse than his left hand and that his hand symptoms 
flare up on a daily basis. 

The RO has rated the veteran's left hand disability as 10 
percent disabling pursuant to DCs 5010 and 5222 and his right 
hand disability as 10 percent disabling pursuant to DCs 5010 
and 5223.  

DC 5010 provides that arthritis, due to trauma and 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis, under DC 5003.  DC 5003, which 
governs ratings of degenerative arthritis (hypertrophic or 
osteoarthritis) provides that such arthritis is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When 
the limitation of motion of the specific joint is 
noncompensable, a rating of 10 percent is to be applied for 
each major joint or group of minor joints affected by the 
limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2007).

The appropriate DCs in this case include, in part, DCs 5222 
and 5223, which govern ratings of multiple joints of the 
digits of the hands.  Effective August 26, 2002, VA amended 
these DCs.  See 67 Fed. Reg. 48,784, 48,787 (2002) (codified 
at 38 C.F.R. § 4.71a, DCs 5216-5230 (2007)).  Accordingly, 
the Board is required to consider these claims pursuant to 
both the former and revised schedular rating criteria.  For 
the period prior to the effective date of the revision, 
however, the Board must apply the former version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 
33,422 (2000).

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for favorable ankylosis of the dominant or 
nondominant thumb, index or middle finger, or for favorable 
ankylosis of the dominant or nondominant ring and little 
fingers.  38 C.F.R. § 4.71a, DCs 5223-5226 (2001).  A 0 
percent (noncompensable) evaluation was assignable for 
dominant or nondominant ankylosis of the ring or small 
finger.  38 C.F.R. § 4.71a, DC 5227 (2001).  A 30 percent 
evaluation was assignable for favorable ankylosis of the 
nondominant thumb, index and middle fingers.  A 40 percent 
evaluation was assignable for favorable ankylosis of the 
dominant thumb, index and middle fingers.  38 C.F.R. § 4.71a, 
DC 5222 (2001).  Extremely unfavorable ankylosis was to be 
rated as an amputation under DCs 5152 through 5156.  38 
C.F.R. § 4.71a, DC 5227, Note (2001).  An evaluation in 
excess of 10 percent was assignable for unfavorable ankylosis 
of the dominant or nondominant thumb or for unfavorable 
ankylosis of at least two dominant or nondominant fingers.  
38 C.F.R. § 4.71a, DC 5216-5219, 5224 (2001).

Effective August 26, 2002, an evaluation of a disability of 
the finger may be assigned based on limitation of motion.  A 
10 percent evaluation is assignable for limitation of motion 
of the dominant or nondominant index or long finger with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2007).  A 
10 percent evaluation is also assignable for limitation of 
motion of the dominant or nondominant thumb with a gap of one 
to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, DC 5228 (2007).  A 20 percent evaluation is 
assignable for limitation of motion of the dominant or 
nondominant thumb with a gap of ore than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 
(2007).  A 0 percent evaluation is assignable for limitation 
of motion of the dominant or nondominant ring or little 
finger.  38 C.F.R. § 4.71a, DC 5230 (2007).   

A 10 percent evaluation is assignable for ankylosis, 
unfavorable or favorable, of the dominant or nondominant 
index or long finger and for favorable ankylosis of the 
thumb.  38 C.F.R. § 4.71a, DCs 5224-5226 (2007).  A 20 
percent evaluation is assignable for unfavorable ankylosis of 
the dominant or nondominant thumb.  38 C.F.R. § 4.71a, DCs 
5224 (2007).  A 0 percent evaluation is assignable for 
unfavorable or favorable ankylosis of the dominant or 
nondominant ring or little finger.  38 C.F.R. § 4.71a, DC 
5227 (2007).

An evaluation in excess of 10 percent is assignable for 
favorable ankylosis of the dominant or nondominant index and 
long fingers, or thumb and any other finger, or for favorable 
ankylosis of at least three digits of one hand.  38 C.F.R. 
§ 4.71a, DCs 5220-5223 (2007).

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long, ring 
and little fingers, zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints flexed to 30 degrees and the thumb abducted and 
rotated so that the thumb pad faces the finger pads.  Joints 
in these positions are considered in a favorable position.  
For such fingers, the MCP joint has a range of zero to 90 
degrees of flexion; the PIP joint has a range of zero to 
100 degrees of flexion; and the distal interphalangeal (DIP) 
joint has a range of zero to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Note (1) preceding DC 5216 (2007).

For ankylosis of the index, long, ring and little fingers at 
both the MCP and PIP joints, with either joint in extension 
or in extreme flexion, is to be rated as amputation.  
Ankylosis of both the MCP and PIP joints, even though each is 
individually in a favorable position, is to be rated as 
unfavorable ankylosis.  With only one joint in a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
If possible, such ankylosis should be rated as favorable; if 
not possible, such ankylosis should be rated as unfavorable.  
38 C.F.R. § 4.71a, Note (3) preceding DC 5216 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left and right 
hand disability pictures do not more nearly approximate the 
criteria for higher initial evaluations during any period of 
time at issue in this appeal, under the former or revised 
criteria for rating disabilities of the fingers.

During service, the veteran injured both thumbs, his left 
ring finger and right middle, ring and small fingers, 
resulting in multiple fractures in each hand.  Beginning in 
1998, medical professionals noted associated deformities of 
the right ring and small fingers, swelling, limitation of 
motion, numbness of the left ring finger, and a scar on the 
right ring finger.  On retirement examination conducted in 
February 2001, a medical professional confirmed these 
findings, also noted a flexion block of the left ring finger, 
further noted problems with the veteran's left index finger, 
and diagnosed chronic arthritis of both hands (not based on 
x-rays).

Since discharge from service, the veteran has continued to 
receive treatment for bilateral hand/finger complaints, 
primarily pain, and has undergone VA examinations of his 
hands.  During treatment visits, medical professionals 
diagnosed degenerative joint disease of the hands (not based 
on x-rays).  During VA examinations, VA examiners noted that 
the veteran was right handed and had difficulty using both 
hands, but no neurological abnormalities associated 
therewith.  Based on x-rays, they diagnosed degenerative 
changes in both hands.

More specifically, during a VA examination conducted in May 
2001, a VA examiner noted that the veteran had limitation of 
motion of all fingers, some with pain, and ankylosis of one 
joint in each of his ring fingers and in his right little 
finger.  Despite this limitation, the veteran could make 
fists bilaterally without difficulty, grip both hands firmly, 
and approximate his fingers to the medial transverse fold of 
his palms with no gap on the right and a gap of one 
centimeter on the left.  

The examiner also noted that the veteran had diminished hand 
strength bilaterally (4/5 left and 4+/5 right), difficulty 
buttoning and unbuttoning, picking up and tearing a piece of 
paper, and pushing, pulling and twisting, bilaterally.  As 
well, he noted that the veteran's fingers were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance on repetitive use.  Photos showed deformities of 
the right ring and small fingers. 

During a VA examination conducted in September 2004, a VA 
examiner confirmed the aforementioned deformities and 
limitation of motion of the fingers, but did not note 
ankylosis of either thumb or index or middle finger.  The 
examiner noted that the veteran had laxity, crepitation and 
instability of the right small finger.  The examiner 
indicated that the veteran could make a fist to the distal 
palmar crease.

According to this evidence, the veteran's limitation of 
motion is not sufficiently severe as to warrant the 
assignment of an initial evaluation in excess of 10 percent 
under DC 5228.  Moreover, although the veteran has ankylosis 
of three fingers, these fingers do not include the thumb or 
index or middle finger, one of which must be affected to 
warrant the assignment of an evaluation in excess of 10 
percent under DCs 5220 to 5224.  

C.  Residuals of Hernia Repair

The veteran asserts that due to his in-service hernia 
surgery, he feels pain on prolonged sitting and frequent 
urges to urinate, but does not use a truss.  Allegedly, as a 
result of these symptoms, he is unable to drive for long 
periods of time.   

The RO has rated residuals of the veteran's hernia surgery as 
10 percent disabling pursuant to DCs 7338 and 7804.  DC 7338 
provides that a 0 percent evaluation is assignable for a 
small, reducible inguinal hernia without true protrusion.  A 
10 percent evaluation is assignable for such a hernia if not 
operated, but remedial.  A 20 percent evaluation is 
assignable for a postoperative recurrent inguinal hernia that 
is readily reducible and well supported by a truss or belt.  
38 C.F.R. § 4.114, DC 7338 (2007).

Effective August 30, 2002, VA amended the criteria for rating 
skin disabilities, which include scars evaluated under DC 
7804.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Prior to 
August 30, 2002, scars disfiguring the head, face or neck 
were to be rated under DC 7800.  Under that code, a zero 
percent evaluation was assignable for slight scars 
disfiguring the head, face or neck.  A 10 percent evaluation 
was assignable for moderate, disfiguring scars.  A 30 percent 
evaluation was assignable for severe, disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, DC 7800 
(2001).  

Scars that were not disfiguring or the result of burns were 
to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 
percent evaluation was assignable for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2001).  Under DC 7804, a 10 percent 
evaluation was assignable for scars that were superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The 10 percent evaluation was to be 
assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. 
§ 4.118, DC 7804 (2001).

As of August 30, 2002, disfigurement of the head, face or 
neck is to be rated under DC 7800.  Under DC 7800, a 10 
percent evaluation is assignable when one characteristic of 
disfigurement appears.  A 30 percent evaluation is assignable 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2007).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2007).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2007).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2007).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2007).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2007).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2007).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2007).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2007).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that residuals of the veteran's 
hernia repair do not more nearly approximate the criteria for 
a higher initial evaluation during any period of time at 
issue in this appeal.

Within months of the veteran's discharge from service, the 
veteran underwent a right inguinal hernia repair.  Two months 
later, in May 2001, he underwent a VA examination, during 
which a VA examiner noted a six-centimeter, mildly tender, 
dark, depressed scar in the right inguinal area.  It was not 
disfiguring and involved no adherence, drainage or exudate.  

Since then, the veteran has not experienced a recurrence of 
his hernia.  He has, however, undergone another VA 
examination.  During this examination, conducted in September 
2004, a VA examiner noted that the results of the hernia 
repair were good and that the veteran wore no truss or belt.  
As well, the examiner confirmed that the veteran had had no 
recurrent symptoms of a hernia.  The examiner diagnosed 
status post hernia, asymptomatic.  

According to this evidence, the sole residual of the 
veteran's in-service hernia repair is a scar, described 
above.  Given that the veteran has no other residuals of the 
repair and his hernia has not recurred, an initial evaluation 
in excess of 10 percent may not be assigned under any 
pertinent DC, including those governing ratings of hernias 
and scars, both former and revised.  



D.  Digestive System Disability

The veteran asserts that he takes medication for his ulcer, 
but continues to have symptoms associated therewith, 
including pain, regurgitation, and stomach irritation.  
Allegedly, since discharge, he has not had bleeding from the 
ulcer.  

The RO has rated the veteran's digestive system disability as 
10 percent disabling pursuant to DCs 7327 and 7305.  DC 7305 
provides that a 10 percent evaluation is assignable for a 
mild duodenal ulcer with recurring symptoms once or twice 
yearly.  A 20 percent evaluation is assignable for a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times yearly averaging 10 days in duration; or with 
continuous moderate manifestations.  38 C.F.R. § 4.114, DC 
7305 (2007).

DC 7327 provides that diverticulitis should be rated as for 
irritable colon syndrome, peritoneal adhesions, or colitis, 
ulcerative, depending upon the predominant disability 
picture.  38 C.F.R. § 4.114, DC 7327 (2007).  DC 7319 governs 
ratings of irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) and provides that a 10 percent evaluation is 
assignable when the condition is moderate with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation is assignable for irritable colon syndrome 
when the condition is severe with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2007).  

DC 7323 governs ratings of ulcerative colitis and provides 
that a 10 percent evaluation is assignable when the condition 
is moderate with infrequent exacerbations.  A 30 percent 
evaluation is assignable for ulcerative colitis when the 
condition is moderately severe with frequent exacerbations.  
38 C.F.R. § 4.114, DC 7323 (2007).

DC 7346 is also applicable to this appeal.  This DC provides 
that a 30 percent evaluation is assignable for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  A 10 percent evaluation is assignable 
for a hiatal hernia with two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
DC 7346 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's digestive system 
disability does not more nearly approximate the criteria for 
a higher initial evaluation during any period of time at 
issue in this appeal.

During service, the veteran expressed abdominal complaints, 
including pain.  Testing revealed a possible duodenal ulcer, 
which resolved without recurrence secondary to medication, a 
hiatal hernia and diverticulosis of the left colon.  

Following discharge, the veteran sought treatment for 
digestive system complaints and medical professionals noted 
reflux.  In May 2001, the veteran underwent a VA examination, 
during which a VA examiner noted that the veteran had no 
functional limitation secondary to a duodenal ulcer, hiatal 
hernia and/or diverticulosis.  

The veteran underwent another VA examination in September 
2004.  During this examination, conducted in September 2004, 
he reported that he had no digestive system problems other 
than reflux once weekly.  The VA examiner diagnosed 
asymptomatic esophageal reflux, duodenal ulcer and 
diverticulitis. 

The veteran's reflux is contemplated in the 10 percent 
evaluation initially assigned his digestive system 
disability.  In the absence of evidence of additional 
digestive system symptomatology, an initial evaluation in 
excess of 10 percent may not be assigned the veteran's 
disability under any pertinent DC.  

E.  Left Knee Disability

The veteran asserts that he experiences periodic swelling and 
popping of and sharp pain in the left knee.  He further 
asserts that his left knee disability causes difficulty 
climbing stairs and squatting.  

The RO has rated the veteran's left knee disability as 0 
percent disabling pursuant to DC 5014.  DC 5014 provides that 
osteomalacia will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, DC 5014 (2007).  As previously indicated, DC 5003, 
which governs ratings of degenerative arthritis, provides 
that such arthritis is to be rated on the basis of limitation 
of motion under the appropriate DCs for the specific joint(s) 
involved.  When the limitation of motion of the specific 
joint is noncompensable, a rating of 10 percent is to be 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  38 C.F.R. § 4.71a, DC 
5003 (2007).  

The appropriate DCs in this case are DC 5260 and 5261.  DC 
5260 provides that a 0 percent evaluation is assignable for 
flexion of the leg limited to 60 degrees.  A 10 percent 
evaluation is assignable for flexion of the leg limited to 45 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees.  A 30 percent evaluation is 
assignable for flexion of the leg limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2007).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left knee 
disability more nearly approximates the criteria for an 
initial 10 percent evaluation, from September 17, 2004.

1.  Prior to September 17, 2004

During service, the veteran received treatment for left knee 
injuries and complaints, including pain, swelling, stiffness 
and edema.  Medical professionals noted some tightness on 
flexion and loose or pulled ligaments and diagnosed left 
quadriceps tendonitis.  They placed the veteran on light 
duty, prescribed pain medication, and recommended ace wraps, 
ice/heat treatment and hot soaks.  X-rays revealed no left 
knee abnormalities.  

Since discharge, the veteran has not sought treatment for 
left knee complaints.  He has, however, undergone VA 
examinations of his left knee.  During the first such 
examination, conducted in May 2001, he reported left knee 
pain, weakness, stiffness, swelling, inflammation and locking 
on a daily basis.  The examiner noted left knee clicking 
sounds, but no heat, redness, swelling, effusion, drainage, 
instability or weakness.  The examiner also noted range of 
motion of the left knee from 0 to 140 degrees, which he 
characterized as normal, without pain and no pain, fatigue, 
weakness or lack of endurance on repetitive testing.  X-rays 
of the left knee established slight sclerosis of the medial 
tibial condyle.  The examiner diagnosed left patellofemoral 
syndrome and indicated that the veteran had no functional 
limitations associated therewith.   

The left knee clicking sounds, alone, do not warrant the 
assignment of an initial compensable evaluation.  Rather, 
under applicable regulations and DCs, noted above, the 
evidence must also show limitation of motion, swelling, 
muscle spasm or painful motion for a higher initial 
evaluation to be assigned.   

2.  From September 17, 2004

On September 17, 2004, the veteran underwent another VA 
examination, during which he reported problems with his left 
knee.  X-rays revealed no abnormalities.  The examiner noted 
range of motion of the left knee from 0 to 130 degrees and a 
difference in quadriceps circumference (20.5 inches on the 
right and 23.25 inches on the left), but no effusion, 
instability or crepitation.  The examiner noted that the left 
knee examination was normal with no evidence of 
patellofemoral syndrome or pain, fatigue, weakness or lack of 
endurance on repetitive use.  He did not attribute the 
difference in circumference to the veteran's left knee 
disability.

Under 38 C.F.R. § 4.71, Plate II (2007), normal range of 
motion of the knee extends from 0 to 140 degrees.  Thus, 
according to the report of VA examination conducted in 
September 2004, the veteran has limitation of motion of his 
left knee, albeit slight, which warrants the assignment of an 
initial 10 percent evaluation under DC 5003, from September 
17, 2004.  In the absence of evidence of additional left knee 
symptomatology, including instability, or more severe 
limitation of left knee motion, an initial evaluation in 
excess of 10 percent or a separate evaluation may not be 
assigned under DC 5260 or 5261 or any other applicable 
regulation or DC during the time period at issue.   

F.  Conclusion

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate any of the disabilities at issue 
in this decision.  The veteran does not allege, and the 
medical evidence does not establish, that any of these 
disabilities, alone, causes marked interference with the 
veteran's employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to render impractical the application of the regular 
schedular standards.  The Board is therefore not required to 
remand any of these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should his disability pictures 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
previously noted evaluations are the most appropriate given 
the medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for higher initial evaluations for bilateral foot, 
left and right hand, and digestive system disabilities, and 
residuals of a right inguinal hernia have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect each disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record with regard to these claims, reasonable doubt could 
not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claims, they 
must be denied.

The Board also concludes that the criteria for a higher 
initial evaluation for a left knee disability, from September 
17, 2004, have been met.  Inasmuch as the evidence supports 
this particular claim, it must be granted.  


ORDER

An initial evaluation in excess of 10 percent for plantar 
fasciitis with pes planus, bilateral, is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease, thumb, index and middle fingers, 
left hand, post fracture, is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease, ring and small fingers, right 
hand, post fracture, is denied.  

An initial evaluation in excess of 10 percent for status post 
right inguinal hernia repair is denied.

An initial evaluation in excess of 10 percent for duodenal 
ulcer with hiatal hernia and diverticulosis is denied.

An initial compensable evaluation for patellofemoral 
syndrome, left knee, prior to September 17, 2004, is denied.  

An initial 10 percent evaluation for patellofemoral syndrome, 
left knee, from September 17, 2004, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The veteran claims entitlement to a higher initial evaluation 
for hypertension.  Additional action is necessary before the 
Board decides this claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the claim being remanded is 
nec
ess
ary
.  
The 
RO
afforded the veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide this claim.  
Sin
ce 
the 
vet
era
n
underwent these examinations, during his hearing before the 
und
ers
ign
ed 
Vet
era
ns'
Law Judge, the veteran asserted that his hypertension had 
wor
sen
ed, 
nec
ess
ita
tin
g
an increase in his medication.  Since then, his 
rep
res
ent
ati
ve 
has 
req
ues
ted 
tha
t 
VA
afford the veteran another VA examination.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
hypertension.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the 
veteran's hypertension has 
worsened;

b) indicate whether the veteran 
has or has had a diastolic 
pressure of predominantly 100 
or more, 110 or more, 120 or 
more or 130 or more; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of this claim.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


